Citation Nr: 0738244	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  03-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for shortness of breath, weakness, 
drowsiness, heart failure, gastrointestinal problems, and a 
nervous condition, claimed as a result of treatment received 
from a Department of Veterans Affairs medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his cousin, T.T.




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151.

The veteran appeared before the Board at a hearing at the 
Newark, New Jersey RO in March 2004.  A transcript was 
associated with the file.  Subsequently, the Veterans Law 
Judge that conducted that hearing retired from the Board.  
The veteran was afforded a second hearing in June 2006 before 
the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of this hearing has also been associated with the 
file.

This case came before the Board in August 2006 at which time 
it was remanded for additional evidentiary development.  The 
development requested in that remand has been undertaken and 
the case has returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran was treated by VA in 1995 and 1996 for 
conditions including upper respiratory infection, bronchitis, 
viral syndrome, hypertension and chest pain of undetermined 
etiology, during which times medications including Naprosyn, 
Robitussin,  Amoxicillin and Hydrochlorothiazide (HCTZ) were 
variously prescribed.  

2.  The veteran did not sustain any chronic residuals or 
disability claimed as shortness of breath, weakness, 
drowsiness, heart failure, dizziness, gastrointestinal 
problems, or a nervous condition either due to treatment 
provided or medications prescribed (or any combination 
thereof) by VA in 1995 and 1996.  

3.  No competent evidence of record establishes or suggests 
that treatment provided or medications prescribed (or any 
combination thereof) by VA in 1995 and 1996 was indicative of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for conditions claimed 
as shortness of breath, weakness, drowsiness, heart failure, 
gastrointestinal disorder and a nervous condition, claimed to 
have resulted from treatment provided and/or medication 
prescribed at a VA medical facility in 1995 and/or 1996, is 
not warranted.  38 U.S.C.A. § 1151 (West 2002 and Supp. 
2005); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2001 was issued by VA which 
generally addressed the duty to assist and notify provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.

Letters dated in March 2005 and August 2006 specifically 
addressed the veteran's claim for compensation brought under 
the provisions of 38 U.S.C.A. § 1151 and fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Although these letters 
were not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice with a lengthy period 
of time to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
December 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The 2005 and 2006 letters asked him to send any 
relevant information or evidence in his possession to VA.  
See Pelegrini II, at 120-121.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
pertinent VA medical records are in the file.  The veteran 
has twice provided hearing testimony and has also presented 
medical information sheets for the record.  The veteran has 
at no time referenced outstanding medical records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  No further development is warranted.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  The veteran was provided with VA examinations in 
2005 and 2006 which included opinions as to whether the 
veteran's treatment was faulty or negligent and whether he 
sustained additional disability.  Thus, VA has satisfied its 
obligation under 38 C.F.R. § 3.159.

In the written presentation to the Board dated in May 2007, 
the veteran's representative argues that VA failed in its 
duty to assist by not obtaining quality assurance records 
from the VA Medical Center.  VA's medical quality-assurance 
program consists of systemic health care reviews carried out 
by or for VA for the purpose of improving the quality of 
medical care or improving the utilization of health care 
resources in VA medical facilities.  Such data may relate to 
the structure, process or outcome of health care provided by 
VA.  See 38 U.S.C.A. §17.500(c).  Under 38 U.S.C.A. § 5705, 
records created as part of the medical quality-assurance 
program are confidential and access is limited.  The 
regulations at 38 C.F.R. §§ 17.500- 17511 explain the 
provisions for maintaining confidentiality and limit access 
to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality-assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact 
that the regulations also specify that efforts must be made 
to protect the identities of peer reviewers and that notice 
of penalties for unauthorized disclosure must be provided.  
It is significant that no procedures relating to the use and 
handling of quality assurance records during claims 
adjudication or as to any controls that might be placed on 
relocation to claims folders have been established.  The 
Board does not have the authority to invalidate VA 
regulations or adjudicative manuals.  Procurement of quality 
assurance records would necessarily entail their disclosure 
to the veteran's representative.  Redisclosure of quality 
assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to monetary penalties.  See 38 C.F.R. § 17.511.

Although VA is required under VCAA to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits, in the absence of any 
specific provisions of the law or regulations that authorize 
access to quality-assurance records for adjudicative use, the 
Board finds that it is not required to obtain such records 
pursuant to the duty to assist under the VCAA.  Moreover, the 
veteran's representative has not presented any convincing 
argument as to how quality assurance reports would be 
relevant to this case, and speculative development in the 
hopes that such records might possibly exist pertinent to the 
appeal amount to a fishing expedition, which is not 
contemplated under the duty to assist.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




Factual Background

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C.A. § 1151 in October 2001 
maintaining that medication, identified as Naprosyn and 
Hydrochlorothiazide (HCTZ), prescribed by VA for treatment of 
hypertension, had caused respiratory and gastrointestinal 
conditions as well as a disorder of the nervous system.  In 
support of the claim, the veteran provided medical fact 
sheets obtained from www.webmd.com, pertaining to poisonous 
ingredients found in antihypertensive medication including 
HCTZ, and discussing the symptoms and treatment in the event 
of poisoning.   

VA records from the VAMC in East Orange, NJ, show that the 
veteran underwent evaluation in June 2001, at which time his 
medications were identified as Aspirin, Felodipine, 5 mg; and 
Sulindac.  An entry dated November 2001 notes that the 
veteran's hypertension was not well controlled, and an 
increase in Felodopine to 10 mg was prescribed.  An entry 
dated in February 2002 indicates that new onset diabetes 
mellitus had been diagnosed.  That entry indicated that the 
Glucophage and Micronase were added to the veteran's 
medications which had previously only consisted on 
Felodipine, 5 mg.  That record indicated that the veteran had 
no shortness of breath.  

A VA examination for respiratory diseases was conducted in 
November 2001, at which time the claims folder was not 
available for review.  The veteran reported that between 1994 
and 1996 he was taking Naprosyn, Robitussin, HCTZ and Norvasc 
as well as a muscle relaxant and that during that time period 
he experienced symptoms including difficulty breathing, 
tiredness and fatigue.  It was noted that the veteran was a 
non-smoker, having quit 30 years previously.  Chest X-ray 
films were normal and pulmonary function testing revealed 
mildly restrictive defect.

A VA neurological examination was also conducted in November 
2001 at which time the veteran gave a history of an injury to 
the cervical spine during service in 1967 with subsequent 
chronic problems.  Cervical strain, cervical degenerative 
joint disease and chronic lumbar strain were diagnosed.

The veteran presented testimony at a travel Board hearing 
held in March 2004 before a Veterans Law Judge who has since 
retired from the Board.  The veteran testified that he had 
been prescribed the medication Feldopene by VA for treatment 
of hypertension, first identified in 1995.  He stated that he 
noticed symptoms of shortness of breath in 1996.  The veteran 
mentioned having symptoms of occasional drowsiness, weakness, 
chest pain and tightness in the chest and denied having 
current symptoms of diarrhea, but noted that he experienced 
this condition in 1996.  He also mentioned that doctors had 
discovered that he had sugar diabetes and testified that he 
didn't get diabetes until he took Robitussin and high blood 
pressure medication.

At the hearing, the veteran and his representative presented 
additional evidence consisting of VA medical records dated in 
1996.  An entry dated in January 1996 reveals that the 
veteran was treated for viral syndrome and neck/shoulder 
pain, for which Robitussin and Naprosyn (for neck pain) were 
prescribed.  An entry dated in September 1996 shows that the 
veteran complained of an episode of dyspnea, weakness, and 
chest discomfort with two previous similar episodes; 
diagnoses of hypertension and chest pain of unknown etiology 
were made.  At that time, the veteran's medications were 
listed as HCTZ - 25 mg and another medication which was 
illegible.  

VA medical records dated between 2002 and 2004 from the VAMC 
in East Orange, NJ, are on file.  These records primarily 
pertain to treatment for diabetes and neck/back/knee pain, 
and also show that in 2002 and 2004, the veteran was taking 
Metformin and Felodipine.  

A VA general medical examination was conducted in July 2005.  
It was noted that the veteran was taking the following 
medications: Alendronate, Felodipine, Fosinopril and HCTZ.  
The veteran gave a history of admission to a private hospital 
in 1990 for chest pain.  He reported that in 1996, some 
antihypertensive medications were prescribed which he 
believed resulted to side effects described as headache, 
chest pain, difficulty breathing and diarrhea.  He also gave 
a history of being somewhat tired.  The diagnoses included 
hypertension, diabetes mellitus, Type II, and osteoporosis.  

Having reviewed the claims file, the VA examiner observed 
that VA and other medical records contained in the claims 
file were negative for any of the disabilities/symptoms 
(identified as shortness of breath, weakness, drowsiness, 
heart failure, gastrointestinal problems, nervousness) 
claimed by the veteran to have resulted from medications 
prescribed by VA.  The VA examiner opined that it was not at 
least as likely as not that the veteran developed any 
additional chronic disabilities due to treatment provided by 
VA from 1995 forward, to include medications prescribed.  The 
examiner explained that even though the veteran complained of 
shortness of breath, weakness, drowsiness, heart failure, 
gastrointestinal problems, and nervousness claimed as having 
resulted from prescribed medications, he had no residual 
effects of any kind.  The examiner commented that it was more 
likely that the claimed symptoms were of a transient nature 
resulting from a brief illness, such as viral syndrome, 
treated at that time, as opposed to being due to any 
prescribed medication.  The examiner also opined that he/she 
did not note any carelessness, negligence, lack of proper 
skill or error in judgment on the part of VA hospital/medical 
care, or an event not reasonably foreseeable.  

A second Board hearing was held in June 2006 before the 
undersigned Veterans Law Judge.  The veteran identified 
current symptomatology including, headaches, weakness, 
dizziness, chest pains and high blood pressure.  He testified 
that the onset of these symptoms was in 1995 and 1996 and 
could be attributed to the mixing of HCTZ and Robitussin, 
prescribed by VA at that time.  He indicated that he stopped 
the medication mix himself and that VA ran tests but never 
commented on the mixing of medications.  His cousin testified 
that since 2003, she had noticed that his physical condition 
had seemed to deteriorate.  

At the hearing, the veteran submitted a statement authored by 
him in June 2006.  The statement related to the relationship 
between Vitamin D prescribed by VA in 2006 and HCTZ.

Pursuant to a Board remand of August 2006, additional 
evidentiary development was undertaken to include conducting 
several VA examinations.  A VA neurological evaluation was 
conducted in November 2006 and the claims folder was 
reviewed.  At that time, the veteran gave a history of a 
motorcycle accident in service resulting in an injury to the 
cervical spine.  Diagnoses of chronic cervical strain and 
left cervical radiculopathy were made at that time.  A VA 
examination for mental disorders was also conducted in 
November 2006 and the claims folder was reviewed.  The 
veteran reported having an adverse drug reaction in 1996 from 
taking a mixture of Robitussin and hypertensive medications 
and indicated that he had not worked since then.  Adjustment 
disorder with mixed features secondary to cervical pain was 
diagnosed. 

A VA examination of the heart was also conducted in November 
2006 and again the claims folder was reviewed.  The veteran 
reported having an adverse drug reaction in 1996 from taking 
a mixture of Robitussin and hypertensive medications.  He 
complained of a lung condition, manifested by shortness of 
breath; a heart condition manifested by a hypertension; and a 
stomach condition, manifested by symptoms of nausea and 
vomiting in 1996 reportedly resulting from taking a mixture 
of medications, which resolved and did not recur.  The report 
indicated that chest X-ray films taken in August 2005 were 
normal and that pulmonary function testing was also normal.  
The diagnoses consisted of: no active pulmonary condition; 
essential hypertension well controlled; and no active 
gastroesophageal condition.  The examiner opined that there 
were no chronic disabilities caused by or resulting from VA 
treatment.  

Pursuant to a request for records made by the RO, VA medical 
records dated in 1995 and 1996 were received in September 
2006 and associated with the file.  An entry dated in 
February 1995 reflects that the veteran had complaints of 
neck and back pain as well as cold symptoms.  The record 
indicated that his current medication was Naprosyn.  Upper 
respiratory infection, bronchitis and degenerative joint 
disease were diagnosed and medications including Amoxicillin 
were prescribed.  An entry dated days later in February 1995 
indicates that the veteran was experiencing diarrhea, 
dizziness and headaches for 4 days since starting 
antibiotics.  His medications were listed as Naprosyn and 
Amoxicillin.  Upper respiratory infection was diagnosed.  
Thereafter, the veteran was apparently not seen again by VA 
until January 1996, as previously detailed herein.  He was 
seen for intermittently elevated blood pressure in July 1996 
and in September 1996, as previously summarized herein.  In 
May 2002, the veteran was seen with complaints of diarrhea 
for 2 days. 

Legal Analysis

The veteran filed his original compensation claim brought 
under the provisions of 38 U.S.C.A. § 1151 in October 2001.  
At that time, he contended that medication prescribed for 
hypertension by the VAMC in East Orange, NJ, had caused 
respiratory and gastrointestinal conditions, as well as a 
disorder of the nervous system.  The veteran identified the 
medications Naprosyn and HCTZ as having been prescribed by VA 
since 1995, and maintains that these prescribed medications, 
possibly in conjunction with taking Robitussin, caused his 
currently claimed conditions, leading to additional 
disability entitling him to compensation under 38 U.S.C.A. § 
1151.  He has specifically claimed that residuals/symptoms 
resulting from taking those medications include: shortness of 
breath, weakness, drowsiness, heart failure, dizziness and 
diarrhea.  For the reasons that follow, the Board concludes 
that § 1151 benefits are not warranted.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

38 U.S.C.A. § 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2007).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151 and were codified at 38 
C.F.R. § 3.361.  The RO did not explicitly provide notice of 
38 C.F.R. § 3.361 to the veteran.  However, this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C.A. § 1151.  The language of the new regulation is 
in no way liberalizing and is not significantly different 
from the standard considered in the RO's adjudication of the 
veteran's claim.  The veteran was clearly advised of the 
provisions of 38 U.S.C.A. § 1151.  The Board also points out 
that the new regulation includes several provisions already 
contained in the former regulation codifying 38 U.S.C.A. § 
1151 (38 C.F.R. § 3.358) of which the veteran was also 
apprised.  Therefore, he is not prejudiced by Board's 
application of 38 C.F.R. § 3.361 without first remanding the 
case to the RO.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The evidence of record shows that February 1995 the veteran 
was treated by VA for cold symptoms diagnosed as an upper 
respiratory infection, for which an antibiotic was diagnosed.  
Days later it appears that the veteran had an adverse 
reaction to the prescribed antibiotic which resulted in acute 
symptoms of diarrhea, headaches and dizziness, which resolved 
without recurrence.  Nearly a year later, the veteran was 
seen by VA in January 1996, at which time he was treated for 
viral syndrome, and prescribed medications included 
Robitussin.  He did not complain of any adverse reaction to 
medication following that treatment.  In July 1996, the 
veteran was seen for newly documented hypertension.  In 
September 1996, the veteran was seen for an episode of 
dyspnea, weakness and chest discomfort and it was noted that 
he had experienced 2 previous similar episodes.  At that 
time, hypertension and chest pain of unknown etiology were 
diagnosed.   

In this case, there is no competent evidence of chronic 
additional disability, claimed by the veteran as shortness of 
breath, weakness, drowsiness, heart failure, dizziness, a 
nervous disorder and diarrhea/gastrointestinal disorder, 
stemming from treatment provided by VA in 1995 and 1996, to 
include medication prescribed during that time.  While some 
symptoms such as weakness, dizziness and diarrhea were 
documented during that time, it is clear that those symptoms 
were acute and represented either a temporary reaction to 
medication prescribed or symptomatology related to conditions 
treated during that time, including a viral infection, cold 
symptoms and/or upper respiratory infection.  The veteran's 
claimed conditions have not been shown by medical evidence to 
have chronically existed or recurred since that time, with 
the exception of hypertension which was initially identified 
in the 1995 to 1996 time period.  However, currently 
diagnosed hypertension has in no way been etiologically 
linked to treatment provided and/or medication prescribed to 
the veteran by VA in 1995 and/or 1996.  

In addition, in July 2005 a VA examiner opined that it was 
not at least as likely as not that the veteran developed any 
additional chronic disabilities due to treatment provided by 
VA from 1995 forward, to include medications prescribed.  The 
examiner explained that even though the veteran complained of 
shortness of breath, weakness, drowsiness, heart failure, 
gastrointestinal problems, and nervousness claimed as having 
resulted from prescribed medications, he had no residual 
effects of any kind.  The examiner commented in July 2005 
that it was more likely that the claimed symptoms were of a 
transient nature resulting from a brief illness, such as 
viral syndrome, treated at that time, as opposed to being due 
to any prescribed medication.  In addition, when examined in 
2006, the diagnoses consisted of: no active pulmonary 
condition; essential hypertension well controlled; and no 
active gastroesophageal condition.  The VA examiner in 2006 
also opined that there were no chronic disabilities caused by 
or resulting from VA treatment.  There has been no competent 
medical evidence or opinion presented to the contrary.  

In effect, the only evidence of record which stands for the 
proposition that additional chronic disability was sustained 
by virtue of treatment provided and/or medication prescribed 
to the veteran by VA in 1995 and/or 1996, consists of the 
veteran's own statements to that effect.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician.  
Therefore, as a layperson he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The general medical information obtained from the internet 
which the veteran has submitted regarding possible adverse 
side effects of antihypertensive medication is not probative 
evidence pertinent to this case, particularly as to 
establishing additional disability attributable to treatment 
or medication provided to the veteran by VA, as it does not 
specifically relate to the veteran's particular case.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general - as in this case, or 
inconclusive in nature cannot support a claim.  See Sacks v. 
West, 11 Vet. App. 314 (1998).

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).  In the absence of any credible or competent 
evidence establishing that the veteran incurred any chronic 
additional disability as a result of treatment provided 
and/or medication prescribed to the veteran by VA in 1995 
and/or 1996, the claim may be denied on this basis alone.  
See 38 C.F.R. § 3.358(c)(1).

Moreover, the record is entirely negative for any competent 
medical evidence establishing or even suggesting fault or 
negligence of the part of VA in providing care and medication 
to the veteran in 1995 and 1996.  In this regard, the record 
contains the opinion of a VA doctor provided in July 2005 to 
the effect that he/she did not note any carelessness, 
negligence, lack of proper skill or error in judgment on the 
part of VA hospital/medical care.  The July 2005 VA 
examiner's opinion is the only competent medical evidence of 
record regarding this inquiry.  The veteran is not qualified 
to offer such an opinion, as previously discussed.  See 
Espiritu, supra.  Without competent medical evidence of fault 
or negligence, the claim must fail.  See 38 C.F.R. § 3.358, 
supra.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for shortness of breath, weakness, 
drowsiness, heart failure, gastrointestinal problems, and a 
nervous condition, claimed as a result of treatment received 
from a Department of Veterans Affairs medical facility, is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


